DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive. Bradwell filled a series of applications and thermal management system for a battery pack providing a mechanism for emergency cool-down is taught before filing of the instant application.  Specially, in US 20160365612 A1 which claims priority of November 1, 2013 [Abstract; paragraph 0138, 0169, 0170].

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-2 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abels et al (US 20120237805 A1) in view of Bradwell et al (US 20160365612 A1), Tse (US 20110111269 A1) and Chang et al (US 20120248881 A1).
Regarding claim 1, Abels discloses a battery system comprising a plurality of battery cell coolers (2) (cooling plates) sandwiched between a plurality of battery cells (4) [Fig. 1; paragraph 0021]. Abels remains silent emergency cooling of the battery having switching devices. However, Bradwell teaches a thermal management system for a battery pack may provide a mechanism for emergency cool-down (e.g., in a 
Tse teaches an emergency cooling system to cool the battery cells in response to a signal indicating detection of one or more conditions indicating possible thermal runaway within the battery cells or battery modules. The run-time cooling system, which may include a fan, HVAC unit or other fluid pumping device, induces continuous coolant flow within the battery pack (e.g., flow of air or other gaseous or liquid coolant). The emergency cooling system, by contrast, includes a mechanical interface or is otherwise adapted to receive a receptacle containing pressurized coolant or other flash-cooling device [Abstract].
Chang teaches a battery management system comprising a plurality of switching devices associated with a plurality of battery responsive to detection of an event 
Regarding claim 2, Chang teaches a battery management system comprising a plurality of switching devices and therefore would have been obvious for a skilled artisan to provide on both sides of the cooling plates. 
Regarding claim 9, Abels teaches a coolant tank (coolant supply source) to which all of the plurality of emergency switching devices can be connected [Fig. 1].
Regarding claim 10, Abels teaches that each cooling plate have inlet/outlet connections for the  coolant [Fig. 1].
Regarding claim 11, Abels/Bradwell/Tse teaches that the battery system is used in a vehicle [Abels: paragraph 0003;  Bradwell: Abstract; Tse: Abstract]

8.	Claims 3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abels et al (US 20120237805 A1) in view of Bradwell et al (US 20200076006 A1), Tse (US 20110111269 A1) and Chang et al (US 20120248881 A1) as applied in claim 1 and further in view of Cieplik et al (US 6269745 B1).
Regarding claims 3 and 5-6, Abels/Bradwell/Tse/Chang remains silent about fusible switch; however, it is known in the art to utilize fusible switches comprising silver/tin metal alloys as taught by Cieplik [column 2, line 63 to column 3, line 21; column 7, line 1-10]. Therefore, it would have been obvious to a person of ordinary skill .

9.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abels et al (US 20120237805 A1) in view of Bradwell et al (US 20200076006 A1), Tse (US 20110111269 A1), Chang et al (US 20120248881 A1) and Cieplik et al (US 6269745 B1) as applied in claim 3 and further in view of Zhang (US 20170133658 A1).
Regarding claim 4, Abels/Bradwell/Tse/Chang/Cieplik remains silent about a heating element coupled with the switching device/fuse. Zhang teaches battery system wherein a heating element is arranged to be adjacent to the fuse. The heat released by the heating element (124) can be conducted to the fuse (114) via a heat conductive medium [paragraph 0007, 0034]. The sensor detects the voltage or temperature of the battery cell, and the heating element is controlled to release heat when the voltage or temperature of the battery cell satisfies the preset condition, thus the fusing of the fuse can be speeded up, and the fuse safety can be improved. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of using a heating element with the fuse/switching device in order to have efficient performance of the switching device for added safety.


10.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abels et al (US 20120237805 A1) in view of Bradwell et al (US 20200076006 A1), Tse (US .
Regarding claim 7, Abels teaches that the cell cooler (2) (cooling plates) comprises flow channels [paragraph 0027-0028] but remains silent that the channel structure is formed in an elastic material. However, it is known in the art to utilize elastic material to make the cooling plates where channels (48) are formed in order for the corrugations to stretch under internal pressure [paragraph 0009, 0018, 0050, 0066]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of elastic material for the channels in order to have structural integrity of the channel/plate while in operation.

11.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abels et al (US 20120237805 A1) in view of Bradwell et al (US 20200076006 A1), Tse (US 20110111269 A1) and Chang et al (US 20120248881 A1) as applied in claim 1 and further in view of Brodie et al (US 20110200860 A1).
Regarding claim 8, Abels teaches flow inlets but remains silent about nozzles which are arranged to atomize the coolant. However, Brodie teaches a battery pack cooling system comprising coolant delivery pipe having spray nozzle wherein pressurized liquid coolant may be atomized into relatively small droplets and sprayed as a mist [Abstract; paragraph 0022, 0027]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of nozzle in order to have atomized coolant particles for efficient cooling.
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723